
	
		I
		112th CONGRESS
		2d Session
		H. R. 3812
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Mr. Pierluisi (for
			 himself, Mr. Faleomavaega,
			 Mrs. Christensen,
			 Ms. Bordallo,
			 Mr. Sablan,
			 Mr. Serrano, and
			 Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To extend the supplemental security income program to
		  Puerto Rico, the United States Virgin Islands, Guam, and American Samoa, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Supplemental Security Income Equality
			 Act.
		2.Extension of the
			 supplemental security income program to Puerto Rico, the United States Virgin
			 Islands, Guam, and American Samoa
			(a)In
			 generalSection 303 of the Social Security Amendments of 1972 (86
			 Stat. 1484) is amended by striking subsection (b).
			(b)Conforming
			 amendments
				(1)Definition of
			 stateSection 1101(a)(1) of the Social Security Act (42 U.S.C. 1301(a)(1)) is
			 amended by striking the 5th sentence and inserting the following: Such
			 term when used in title XVI includes Puerto Rico, the United States Virgin
			 Islands, Guam, and American Samoa..
				(2)Elimination of
			 limit on total payments to the territoriesSection 1108 of such
			 Act (42 U.S.C. 1308) is amended—
					(A)in the section
			 heading, by striking ;
			 limitation on total payments;
					(B)by striking
			 subsection (a); and
					(C)in subsection (c),
			 by striking paragraphs (2) and (4) and redesignating paragraphs (3) and (5) as
			 paragraphs (2) and (4), respectively.
					(3)United states
			 nationals treated the same as citizensSection 1614(a)(1)(B) of
			 such Act (42 U.S.C. 1382c(a)(1)(B)) is amended—
					(A)in clause (i)(I),
			 by inserting or national, after citizen;
					(B)in clause (i)(II),
			 by adding ; or at the end; and
					(C)in clause (ii), by
			 inserting or national after citizen.
					(4)Territories
			 included in geographic meaning of united statesSection 1614(e)
			 of such Act (42 U.S.C. 1382c(e)) is amended by striking and the District
			 of Columbia and inserting , the District of Columbia, Puerto
			 Rico, the United States Virgin Islands, Guam, and American
			 Samoa.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2012.
			
